As filed with the Securities and Exchange Commission on April 11, 2013 1933 Act Registration No. 333-35780 1940 Act Registration No. 811-05721 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.39 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO.336 /X/ LincolnNational Variable Annuity Account H (Exact Name of Registrant) American Legacy® III Plus THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Adam Ciongoli, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ on May 1, 2013, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. If appropriate, check the following box: /x/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registration Statement on Form N-4 is being filed for the sole purpose of designating a new effective date for the previously filed Post-Effective Amendment No.38 to the Registrant's Registration Statement filed under Rule 485(a) of the Securities Act of 1933. This Post-Effective Amendment incorporates by reference the information contained in the Registrant's Registration Statement (File No. 333-35780) as follows: Part A is incorporated by reference to Post-Effective Amendment No.38 filed on February 11, 2013; Part B is incorporated by reference to Post-Effective Amendment No.34 filed on April 6, 2012; Part C is incorporated by reference to Post-Effective Amendment No.38 filed on February 11, 2013.  SIGNATURES a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.39 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this11th day of April, 2013. LincolnNational Variable Annuity AccountH(Registrant) American Legacy® III Plus By: /s/ Kimberly A. Genovese Kimberly A. Genovese Assistant Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Stephen R. Turer Stephen R. Turer (Signature-Officer of Depositor) Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on February 17, 2012. Signature Title * President and Director (Principal Executive Officer) Dennis R. Glass * Executive Vice President, Chief Investment Officer and Director Ellen Cooper * Executive Vice President, Chief Adminstrative Officer and Director Charles C. Cornelio * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag (Principal Financial Officer) * ExecutiveVice President and Director Mark E. Konen * Vice President and Director Keith J. Ryan *By:/s/ Kimberly A. Genovese Pursuant to a Power of Attorney Kimberly A. Genovese
